DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/08/2021 and 09/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 06/08/2021.  These drawings are acceptable.

Claim Objections
Claims 1-18 objected to because of the following informalities. 
Regarding claim 1, the term “RFID” needs to be completely spelled out before its abbreviation is used. 
Regarding claim 18, the claim does not further limit (as required by U.S.C. 112(d)) claim 1 which comprises “RFID tag assemble” whereas claim 18 comprises “RFID system comprising…one tag assemble, and at least one RFID reader assembly” which does not make sense. 
Claims 2-17 are objected to for being dependent on claim 1.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 11-14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuttle (Tuttle; US 2009/0289771)..
As per claim 1, Tuttle teaches a RFID tag assembly for operation with at least one RFID reader assembly (see e.g. FIG. 1), comprising: 
an antenna member for transmitting and/or receiving an RFID signal (antenna 16 for transmitting and receiving; see e.g. FIGS. 1-2 and para. [0035]); 
at least one integrated circuit (IC) for processing the RFID signal (RFID circuit 17, FIG. 3), and which is configured to communicate, alternatingly and sequentially in time, a first signal transmission and at least one second signal transmission, each defined by a plurality of predetermined signal transmission parameters, to the at least one RFID reader assembly utilising time-division multiplexing, wherein said at least one first signal transmission differs from said at least one second signal transmission in at least one of said plurality of predetermined signal transmission parameters (the system is configured to communicate using a first signal 19 and a second signal 24, see e.g. FIG. 2, defined by predetermined transmission parameters, i.e. using multiple frequencies or frequency ranges, either simultaneously or multiplexed one at a time, see e.g. para. [0026-29], [0034] and [0040], the first and second signals differ from each other by one or more parameters; see e.g. para. [0032-34]). 
As per claim 2, the RFID tag assembly according to claim 1 as taught by Tuttle, wherein said plurality of predetermined signal transmission parameters are any one of (i) at least one predetermined information, (ii) at least one parameter of at least one RFID standard and (iii) a time stamp (since the data packets are time multiplexed, as discussed in analysis of merits of claim 1, and the fetched data comprises time stamp, see e.g. para. [0026], the multiplexed packets comprise respective time stamps). 
As per claim 3, the RFID tag assembly according to claim 2 as taught by Tuttle, wherein said at least one parameter of said at least one RFID standard is any one of a signal carrier frequency, a data transmission rate and an encoding scheme (the disclosed tag can be enabled for multiple carrier frequencies; see e.g. para. [0028], which means the disclosed signals 19 and 24 may operate using different carrier frequencies; see e.g. para. [0037]).
As per claim 4, the RFID tag assembly according to claim 3 as taught by Tuttle, wherein said IC comprises: a memory device, configured to store at least said predetermined information (a memory 14 configured to store; see e.g. para [0023] and FIG. 3); an encoder device, configured to apply said at least one encoding scheme to the RFID signal (multiple protocol used simultaneously by connecting the appropriate protocol processing circuitry 33 in RFID circuit 17 to each filter circuit output 63, 64, see e.g. para. [0032], thereby encoding the signals using at least one encoder for first and/or second protocol); a clock generator, configured to provide at least one first clock signal (the processor fetches time stamp data, see e.g. para. [0024], which means the tag at least comprises one or more circuits for keeping time and providing the time signal); a signal modulator, adapted to modulate said RFID signal according to at least one modulation process (modulating the frequency on which the processed data is to be transmitted, see e.g. para. [0033], which means the system comprises at least one modulator for the modulating the RFID data which is later outputted); a controller, configured to control any one of said at least one memory, said at least one encoder, said clock generator and said signal modulator (a processor to control one or more components, see e.g. para. [0024]).
As per claim 6, the RFID tag assembly according to claim 4 as taught by Tuttle, wherein said encoder device comprises a first encoder, adapted to apply a first encoding scheme to the RFID signal, and at least one second encoder, adapted to apply a second encoding scheme to the RFID signal (multiple protocol used simultaneously by connecting the appropriate protocol processing circuitry 33 in RFID circuit 17 to each filter circuit output 63, 64, see e.g. para. [0032], thereby encoding the signals using two encoders for first and second protocol; see also para. [0034]). 
As per claim 11, RFID tag assembly according to claim 1 as taught by Tuttle, wherein said antenna member is a single antenna, configured to transmit and/or receive an RFID signal of a first signal frequency (the antenna is a single antenna to transmit and receive signals of a first frequency or frequency range; see e.g. para. [0026]). 
As per claim 12, RFID tag assembly according to claim 11 as taught by Tuttle, wherein said single antenna is a multi-resonant antenna adapted to transmit and/or receive an RFID signal of said first signal frequency and at least one RFID signal of a second signal frequency (see e.g. para. [0026]). 
As pe claim 13, the RFID tag assembly according to claim 12 as taught by Tuttle, wherein said first signal frequency is a Ultra-High-Frequency (UHF) and said second signal frequency is any one of a High-Frequency (HF) and Low-Frequency (LF) (see e.g. para. [0034]). 
As per claim 14, the RFID tag assembly according to claim 2 as taught by Tuttle, wherein said at least one RFID standard is any one of a UHF air interface protocol, a HF air interface protocol and a LF air interface protocol (as discussed in para. [0034], the different communication protocols can be EPC HF Class 1, EPC UHF Class 0, EPC UHF Class 1 etc., wherein the protocols use their respective air interface protocol[s]). 
As per claim 18, A RFID (Radio Frequency Identification) system comprising: at least one tag assembly (the tag comprising elements 11 and 16, FIG. 1, can be housed or attached to an assembly or can be interpreted as assemble), and at least one RFID reader assembly (the one or more readers comprising elements 4 and 9, FIG. 1, can be housed or attached to an assembly or can be interpreted as assemble), configured to operatively and communicatively couple with said at least one tag assembly (the one or more reader are communicatively coupled to the tag assembly; see e.g. FIGS. 1-2). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuttle.
As per claim 7, the RFID tag assembly according to 4 as taught by Tuttle, wherein said clock generator comprises a first clock, configured to generate said at least one first clock signal, and at least one second clock, configured to generate at least one second clock signal (the processor fetches time stamp data, see e.g. para. [0024], which means the tag at least comprises one or more circuits for keeping time and providing the time signal; even though the disclosed system does not teach a second clock to generate a second clock signal, it would have been obvious to a skilled artisan to merely duplicate known parts [i.e. clock] because the skilled artisan would have understood that two clocks predictably serve the same function of keeping time).

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuttle in view of Geist et al. (Geist; US Patent No. 9,633,243).
As per claim 5, the RFID tag assembly according to claim 4 as taught by Tuttle, wherein Tuttle further teaches that said memory device comprises a first memory, configured to store a first predetermined information (memory 14 for storing first information; see e.g. FIG. 3 and para. [0024]) but fails to teach at least one second memory, configured to store a second information. 
Geist, however, teaches at least one second memory, configured to store a second information (see e.g. col. 5, lines 36-48). Tuttle and Geist are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention combine their teachings for the purpose of storing more data. 

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuttle in view of Hodges, JR. et al. (Hodges; US 2017/0030853).
As per claim 8, the RFID tag assembly according to 4 as taught by Tuttle, except the claimed said signal modulator is a load modulator. 
Hodges, however, teaches signal modulator is a load modulator (see e.g. claim 1). Tuttle and Hodges are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for smaller size of tag or transponder. 
As per claim 10, the RFID tag assembly according to claim 8 as taught by Tuttle and Hodges, wherein said load modulator is adapted to utilise any one of an Amplitude- Shift-Keying (ASK) scheme, Frequency-Shift-Keying (FSK) and a Phase-Shift-Keying (PSK) scheme (amplitude-shift keying or off-on-keying using load modulation or vice versa; see e.g. claim 1). Tuttle and Hodges are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for reducing the need for smaller size of tag or transponder. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuttle in view of Hodges and further in view of Qing et al. (Qing; WO 2008/016327).
As per claim 9, the RFID tag assembly according to claim 8 as taught by Tuttle and Hodges, except the claimed said load modulator is adapted to provide any one of near-field- (NFC) or inductive coupling, and, far-field or backscatter coupling. 
Qing, however, teaches load modulator is adapted to provide any one of near-field- (NFC) or inductive coupling, and, far-field or backscatter coupling (see e.g. near and far field coupling; see e.g. page 2, fourth paragraph and page 7, fifth paragraph). Tuttle, Hodges and Maguire are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reducing size of the RFID tag or transponder. 

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuttle in view of Bolic et al. (Bolic; US 2017/01666443).
As per claim 15, the RFID tag assembly according to claim 1 as taught by Tuttle, wherein said tag assembly comprises at least one passive tag (see e.g. para. [0024]) but fails to teach utilizing any one of a Tag-Talks-First (TTF) protocol, a Tag-Talks-Only protocol and a Tag Talks Only After Listening (TOTAL) protocol. 
Bolic, however, teaches utilizing any one of a Tag-Talks-First (TTF) protocol, a Tag-Talks-Only protocol and a Tag Talks Only After Listening (TOTAL) protocol (see e.g. para. [0023]). Tuttle and Bolic are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine their teachings for faster retrieval of tags’ data. 
As per claim 16, the RFID tag assembly according to claim 15 as taught by Tuttle and Bolic, wherein said IC further comprises a power generator adapted to provide energy to said IC from the RFID signal (see e.g. para. [0033] of Tuttle). 
As pe claim 17, the RFID tag assembly according to claim 1 as taught by Tuttle, wherein said tag assembly comprises at least one active tag (see e.g. para. [0024]), but fails to teach utilizing any one of a Tag-Talks-First (TTF) protocol, Tag-Talks-Only protocol and Tag Talks Only After Listening (TOTAL) protocol. 
Bolic, however, teaches utilizing any one of a Tag-Talks-First (TTF) protocol, a Tag-Talks-Only protocol and a Tag Talks Only After Listening (TOTAL) protocol (see e.g. para. [0023]). Tuttle and Bolic are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine their teachings for faster retrieval of tags’ data. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD ADNAN/Examiner, Art Unit 2688